FILED
                            NOT FOR PUBLICATION
                                                                               JUN 11 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ROBERTO MARQUEZ CHAVEZ,                          No. 20-70759

              Petitioner,                        Agency No. A203-252-954

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 8, 2021**
                               Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Petitioner Roberto Marquez Chavez, a native and citizen of El Salvador,

seeks review of a Board of Immigration Appeals’ ("BIA") order summarily

dismissing his appeal from an immigration judge’s ("IJ") order of removal and

denial of Petitioner’s applications for asylum, withholding of removal, and relief

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture. We deny the petition.

      The BIA did not abuse its discretion, Singh v. Gonzales, 416 F.3d 1006,

1009 (9th Cir. 2005), in summarily dismissing Petitioner’s appeal. Counsel’s

contention, in the Notice of Appeal, that the IJ erred by finding that Petitioner’s

conviction was an aggravated felony drug offense contradicts counsel’s earlier

statement that Petitioner admitted the factual allegations in the Notice to Appear

and conceded the charge of removability. The Notice of Appeal fails to offer

support for why Petitioner is able to retract his concession of removability, other

than a "generalized and conclusory" statement about how the IJ erred. Toquero v.

INS, 956 F.2d 193, 195 (9th Cir. 1992). And the standard for summarily

dismissing an appeal under 8 C.F.R. § 1003.1(d)(2)(i)(A) or (E) was otherwise

met. Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819–20 (9th Cir. 2003); cf. Casas-

Chavez v. INS, 300 F.3d 1088, 1090–91 (9th Cir. 2002).

      PETITION DENIED.




                                           2